Name: COMMISSION REGULATION (EC) No 2604/95 of 8 November 1995 amending Regulation (EC) No 1088/95 opening an invitation to tender for the refund for the export of common wheat to all third countries
 Type: Regulation
 Subject Matter: tariff policy;  taxation;  plant product;  cooperation policy;  trade policy
 Date Published: nan

 9 . 11 . 95 I EN I Official Journal of the European Communities No L 267/21 COMMISSION REGULATION (EC) No 2604/95 of 8 November 1995 amending Regulation (EC) No 1088/95 opening an invitation to tender for the refund for the export of common wheat to all third countries 2. Article 1 ( 1 ) shall be replaced by the following : ' 1 . Tenders either for the export refund or for the export tax provided for in Article 4 of Commission Regulation (EC) No 1501 /95O shall be invited. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as amended by Regulation (EC) No 2480/95 (4), and in particular Article 4 thereof, Whereas the detailed procedural rules governing invita ­ tions to tender were, at the time of publication of Commission Regulation (EC) No 1088/95 (*) as regards the fixing of an export refund, laid down in Commission Regulation (EEC) No 1533/93 (% as amended by Regula ­ tion (EC) No 1501 /95 ; whereas Regulation (EEC) No 1533/93 has been replaced by Regulation (EC) No 1501 /95 which contains detailed procedural rules gover ­ ning invitations to tender both as regards the fixing of an export refund and an export tax ; whereas it is necessary to amend Regulation (EC) No 1088/95 to take account of such changes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 0 OJ No L 147, 30 . 6. 1995, p. 7. ; 3 . Article 3 shall be replaced by the following : 'Article 3 The security referred to in Article 5 of Regulation (EC) No 1501 /95 shall be ECU 12 per tonne.'; 4. Article 4 ( 1 ) shall be replaced by the following : ' 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 , export licences issued pursuant to Article 8 ( 1 ) of Regulation (EC) No 1501 /95 shall , for the purpose of determining their period of validity, by deemed to have been issued on the day on which the tender was submitted.' ; 5. Article 5 shall ber replaced by the following : 'Article 5 1 . The Commission shall decide, pursuant to the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 1 of Regulation (EC) No 1501 /95, or  to fix a minimum export tax, taking into account in particular the criteria laid down in Article 1 of Regulation (EC) No 1501 /95, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. 3 . Where a minimum export tax is fixed, a contract shall be awarded to any tenderer whose tender indi ­ cates a rate of tax equal to or more than such minimum export tax.' ; 6 . Annex I shall be replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1088/95 is hereby amended as follows : 1 . the title shall be replaced by the following : 'opening an invitation to tender for the refund or the tax for the export of common wheat to all third coun ­ tries' : (') OJ No L 181 , 1 . 7. 1992, p. 21 . I1) OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 147, 30 . 6. 1995, p. 7. (4) OJ No L 256, 26. 10 . 1 995, p. 9 . 0 OJ No L 109, 16. 5. 1995, p. 13. 6 OJ No L 151 , 23. 6. 1993, p. 15. No L 267/22 [EN 9. 11 . 95Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1995. For the Commission Franz FISCHLER Member of the Commission 9 . II . 95 TEN Official Journal of the European Communities No L 267/23 ANNEX ANNEX I Weekly tender for the refund or the tax for the export of common wheat to all third countries (Regulation (EC) No 1088/95) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes A B Amount of export tax in ECUs per tonne Amount of export refund in ECUs per tonne 1 2 3 etc.'